Under the allegations of the petition the plaintiff had worked for a number of years in the building where she was injured, and evidently was familiar with the surroundings and the use of the automatic elevator in question. A short time before the alleged injury, she had used the elevator in going from the third floor of the building, where she worked, to the first floor to eat lunch, and after eating lunch, while in the act of returning to her work on the third floor, she went to the elevator on the first floor, pushed the elevator button, and according to the allegations of the petition, when the door opened she stepped into the open elevator shaft and fell to the basement of the building. She alleged that there was a light burning in the elevator shaft, and that it was noon time; and it plainly appears from the petition that she could have seen that the elevator was not in place when the door opened, had she only looked. I think the petition, as against demurrer, shows that the plaintiff is barred from a recovery by her own negligence, and that the court erred in overruling the demurrer to the petition.
I think the rulings in the cases of Peniston v. NewnanHospital, 40 Ga. App. 367 (149 S.E. 715), and Macon SavingsBank v. Geoghegan, 48 Ga. App. 1 (supra), are applicable and controlling in the present case.